Title: To Thomas Jefferson from Jean Baptiste Ternant, 9 February 1793
From: Ternant, Jean Baptiste
To: Jefferson, Thomas



Philadelphie 9 fevrier 1793

J’ai l’honeur d’envoyer à Monsieur Jefferson le tableau de notre créance, ainsi que l’extrait qu’il a desiré à ce sujet. Il verra que l’exposé de notre Ministre des contributions correspond assez avec celui de Monsieur hamilton; mais que les remboursemens ont eté faits jusqu’ici en valeurs nominales, et sans egard à la compensation promise par la lettre que Monsieur Jefferson m’ecrivit le 1r. Sepe. 1791 et qu’en ajoutant même aux payemens faits en Europe, les avances fournies ou à fournir encore ici, il en resultera à peine une extinction complette de l’exigible jusqu’à ce moment.

Ternant

